Exhibit 10.4



FIRST AMENDMENT TO LOAN AGREEMENT



THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into effective as of August 14, 2020, between LF3 SOUTHAVEN, LLC, a Delaware
limited liability company (the “Landlord Borrower”), LF3 SOUTHAVEN TRS, LLC, a
Delaware limited liability company (the “Tenant Borrower” and, together with
Landlord Borrower, individually and/or collectively, as the context may require,
“Borrower”), COREY R. MAPLE (the “Guarantor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as lender (the “Lender”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender are parties to that certain Loan Agreement dated as
of February 21, 2020, as affected by that certain Forbearance Agreement (the
“Forbearance Agreement”) entered into as of April 22, 2020 to be effective as of
May 1, 2020 (as may be or as may have been amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Loan
Agreement”);



WHEREAS, Borrower executed and delivered to the Lender that certain Term Loan
Note dated as of February 21, 2020 (the “Note”);

WHEREAS, the Guarantor executed a Guaranty dated as of February 21, 2020 (the
“Guaranty”), to secure the liabilities and obligations of the Borrower under the
Loan Agreement;

WHEREAS, pursuant to the Forbearance Agreement, the Lender agreed to (i) forbear
from exercising its remedies during the Forbearance Period with respect to
Borrower’s failure to make interest payments that were to become due and payable
during the Forbearance Period (that being the payments due on May 1, 2020, June
1, 2020 and July 1, 2020) which constitute Events of Default under Section
6.1(a) of the Loan Agreement (collectively, the “Projected Events of Default”),
and (ii) to defer such interest payments on the Loan, provided that such accrued
interest, in an amount equal to $126,110.04 was paid-in-kind and added to the
outstanding principal balance of the Loan (the “PIK Interest”);

WHEREAS, the Borrower has requested that the Lender (a) waive the Projected
Events of Default and (b) make certain modifications to the financial covenants
set forth in the Loan Agreement;

WHEREAS, the Lender has agreed to waive the Projected Events of Default and such
requested modifications, subject to (i) the amendment of the Loan Agreement as
further set forth herein to, among other things, (a) add a minimum monthly
liquidity requirement, (b) provide for additional reporting requirements, (c)
add a limitation on equity distributions, (d) add a limitation on capital
expenditures relating to the Site, and (e) add a limitation on payment of
guarantor fees, and (ii) an amendment and restatement of the Term Note to add
certain additional prepayment provisions;

WHEREAS, the Guarantor desires to reaffirm the terms of the Guaranty as a
condition precedent to this Amendment becoming effective; and

WHEREAS, the Borrower, Guarantor and the Lender desire to amend the Loan
Agreement as more particularly described herein.

NOW, THEREFORE, for and in consideration of the above premises, Ten Dollars in
hand paid and other good and valuable consideration, the receipt and sufficiency
whereof are hereby acknowledged, the Borrower, the Guarantor and the Lender
hereby agree as follows:

1.Capitalized Terms. Capitalized terms used herein but not defined herein shall
have the respective meanings ascribed thereto in the Loan Agreement.

2.Waiver of Projected Events of Default. The Lender hereby waives the Projected
Events of Default and agree not to pursue any remedies under the Loan Agreement
or any of the other Loan Documents solely as a result of the Projected Events of
Default.  Other than the Projected Events of Default, the Lender does not waive
any other





Obligor Name: LF3 Southaven, LLC

Obligor No.: 5470690130

--------------------------------------------------------------------------------

defaults that may now exist under the Loan Agreement or any of the other Loan
Documents.  Additionally, the Lender does not waive the Borrower’s or
Guarantor’s compliance with all other terms, covenants and obligations of the
Loan Agreement and the Loan Documents, as herein modified.  To the extent that
the Lender, in the course of performance or execution of any of the Loan
Agreement or any other Loan Document, have departed from the terms of the Loan
Agreement or any other Loan Document or received money under such departure,
notice is hereby given that the Lender intends to rely on the exact terms of the
Loan Agreement.



3.Modification to Section 4.7 of the Loan Agreement.  The Loan Agreement is
hereby modified and amended effective as of the date hereof by deleting Section
4.7 in its entirety and simultaneously substituting in lieu thereof the
following:



“4.7Franchise Agreement.  Borrower will timely comply with and perform all of
its obligations under each Franchise Agreement, including all remodeling and
re-imaging obligations, and will give Lender prompt written notice of the
occurrence of any default by any Credit Party or Franchisor under such Franchise
Agreement and of any notice of default given to any Credit Party by Franchisor.
 Borrower will send Lender copies of all notices given by a Credit Party to
Franchisor concurrently with the giving of such notices to Franchisor.  Borrower
will keep each Franchise Agreement in full force and effect and will exercise
all available options, such that the term of each Franchise Agreement, as so
extended, will not expire prior to the Maturity Date (as defined in the Note).
 Borrower will notify Lender immediately if any Site becomes subject to any PIP
(other than the existing PIP), and Borrower shall provide such information with
respect to such PIP as Lender may require, including the expected expenses,
required reserves and compliance requirements.  Borrower will complete (or cause
to be completed), in lien free condition, all improvements required pursuant to
the PIP by February 28, 2022.”



4.Modification to Section 4.15(a) of the Loan Agreement.  The Loan Agreement is
hereby modified and amended effective as of the date hereof by deleting Section
4.15(a) in its entirety and simultaneously substituting in lieu thereof the
following:



“(a)Quarterly Reports.  Within 45 days after the end of each Fiscal Quarter of
Borrower (excluding the last Fiscal Quarter in each Fiscal Year, but including
the fourth (4th) Fiscal Quarters of 2020 and 2021), Borrower shall deliver to
Lender:

(i)Complete Financial Statements for the Fiscal Quarter then ended (other than
for individuals).  Financial Statements are to include standard hotel data of
rooms sold and rooms available for the Fiscal Quarter, as well as gross revenue
breakdown of room revenue from other revenue for such period, so that occupancy
ADR and RevPAR statistics for such Fiscal Quarter can be calculated;

(ii)The Smith Travel Research Reports for such Fiscal Quarter; and

(iii)Copies of the most recent Franchisor quality assurance reports available to
Borrower.”

5.Modification to Section 4.16 of the Loan Agreement.  The Loan Agreement is
hereby modified and amended effective as of the date hereof by deleting Section
4.16 in its entirety and simultaneously substituting in lieu thereof the
following:



“4.16Financial Covenants.  Borrower shall comply with each of the following
financial covenants:



(a)Debt Service Coverage Ratio.  Borrower must maintain a Debt Service Coverage
Ratio of at least 1.30:1.00, measured as of (i) the earlier of (A) the last day
of the first (1st) Fiscal Quarter of the 2021 Fiscal Year and (B) the last day
of the first Fiscal Quarter after the First Amendment Date during which the
Financial Covenants Benchmark is satisfied and (ii) the last day of each Fiscal
Quarter of Borrower’s next succeeding Fiscal Quarters throughout the Loan term.





2

--------------------------------------------------------------------------------

(b)Debt Yield.  Borrower must maintain a Debt Yield of at least 10.0%, measured
as of (i) the earlier of (A) December 31, 2021 and (B) the last day of the first
Fiscal Quarter after the First Amendment Date during which the Financial
Covenants Benchmark is satisfied and (ii) the last day of each Fiscal Quarter of
Borrower’s next succeeding Fiscal Quarters throughout the Loan term.

(c)Liquidity Requirement.  Until the Financial Covenants Benchmark is satisfied,
the Borrower hereby covenants and agrees that the Borrower shall at all times
maintain a minimum amount of $225,000.00 in cash in the hotel operating account
for the Site, to be first tested as of the First Amendment Date and on the last
day of each calendar month thereafter.  To evidence Borrower’s compliance with
the foregoing requirement as of each applicable testing date, the Borrower shall
provide to Lender within ten (10) days after the end of each calendar month,
copies of the Borrower’s hotel operating account statement for the Site
evidencing the Borrower’s compliance with this Section 4.16(c).”

6.Modification to Section 5.10 of the Loan Agreement.  The Loan Agreement is
hereby modified and amended effective as of the date hereof by deleting Section
5.10 in its entirety and simultaneously substituting in lieu thereof the
following:



“5.10Equity Distributions.  Until the Financial Covenants Benchmark is
satisfied, Borrower shall not make any cash dividend or distribution for or on
account of equity interests in Borrower. From and after satisfaction of the
Financial Covenants Benchmark, Borrower shall not make any dividend or
distribution for or on account of equity interests in Borrower if, either before
or after giving effect to such dividend or distribution, a Default or Event of
Default would occur or has occurred and is continuing.”

7.Modification to Section 5.12 of the Loan Agreement.  The Loan Agreement is
hereby modified and amended effective as of the date hereof by deleting Section
5.12 in its entirety and simultaneously substituting in lieu thereof the
following:



“5.12No Further Indebtedness.  Borrower shall not create, incur, assume, permit
to exist, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, other than (a) the Obligations and trade
indebtedness incurred in the ordinary course of business provided, that such
trade indebtedness shall be unsecured trade payables incurred in the ordinary
course of its business that are related to the ownership and operation of the
Site and the Collateral not to exceed two percent (2%) of the outstanding
balance of the Loan, and which is not evidenced by a note and which must be paid
within sixty (60) days and which are otherwise expressly permitted under the
Loan Documents; (b) subject to the strict compliance with the terms and
conditions set forth in Section 5.17, a PPP Loan. (c) obligations of Borrower
existing or arising under any Related Swap Contract in form and substance
satisfactory to Lender entered into by Borrower in connection with the Loan; and
(d) obligations of Borrower existing or arising under any other Swap Contract
entered into by Borrower in connection with the Loan provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party.”



8.Modification to Article V of the Loan Agreement.  The Loan Agreement is hereby
modified and amended effective as of the date hereof by adding the following new
Sections 5.15 and 5.16 in the appropriate numerical order after Section 5.14:



“5.15  Capital Expenditures Limitation.  Until the Financial Covenants Benchmark
is satisfied, the Borrower shall not make any payment with respect to capital
expenditures relating to the Site, or enter into any binding agreement that
would obligate Borrower to make any such payment; provided that Borrower may
make capital expenditures relating to the Site (i) to the extent necessary



3

--------------------------------------------------------------------------------

to remediate a present danger to the health or safety of the employees and
guests at the Site, or (ii) to the extent required expressly by the Franchisor,
so long as the costs of such capital expenditures are funded solely with equity
contributions made to the Borrower and not from cash from the Borrower’s balance
sheet.



5.16 Guarantor Fees. Until the Financial Covenants Benchmark is satisfied, the
Borrower shall not make any cash payment with respect to the Guarantor Fees.
From and after satisfaction of the Financial Covenants Benchmark, Borrower may
pay the Guarantor Fees in cash, so long as (i) no Default or Event of Default
shall have occurred and be continuing or would occur as a result thereof, and
(ii) the Borrower is in compliance with the financial covenants contained in
Section 4.16(a) and (b) on a pro forma basis for the most recently ended Fiscal
Quarter after giving effect thereto.



9.Modification to Exhibit 8.1 of the Loan Agreement.

(a)Exhibit 8.1 of the Loan Agreement is hereby modified and amended effective as
of the date hereof by deleting the definition of “PIP” in its entirety and
substituting the following in lieu thereof:

“PIP” means the Property Improvement Plan dated October 15, 2019, issued for the
Site by the Franchisor, together with any amendments, supplements or
modifications thereto agreed to by Franchisor extending the completion date
thereof due to the impacts of the COVID-19 pandemic.

(b)Exhibit 8.1 of the Loan Agreement is hereby modified and amended effective as
of the date hereof by adding the following new definitions in the appropriate
alphabetical order:

“Financial Covenants Benchmark” means Lender’s determination that Borrower has
maintained a Debt Service Coverage Ratio of at least 1.30:1.00 and a Debt Yield
of at least 10.00% measured on a trailing twelve month basis for at least two
consecutive calendar quarters (but, for avoidance of doubt, in no event before
June 30, 2021), as evidenced by a Compliance Certificate, with accompanying
Financial Statements, delivered to and approved by Lender.

“First Amendment Date” means August 14, 2020.

“Forbearance Period” means from the period of time commencing May 1, 2020 and
ending July 31, 2020.

“Guarantor Fees” shall mean that certain annual fee payable to the Guarantor
equal to 1.00% of the principal amount of the obligations secured by the
Guaranty, paid on a monthly basis.

10.Representations and Warranties.  Borrower and Guarantor each hereby represent
and warrant as follows:

(a)after giving effect to this Amendment, each of the representations and
warranties respectively made by such Person in Article III of the Loan Agreement
and in each of the other Loan Documents are true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of the date hereof as though made on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date;



(b)no Default or Event of Default under any Loan Document to which such
respective Person is a party has occurred and is continuing as of the date
hereof;





4

--------------------------------------------------------------------------------

(c)the execution, delivery and performance by the Borrower and Guarantor of this
Amendment has been duly authorized by all requisite company action on the part
of the Borrower and Guarantor and will not violate any of their respective
articles of organization, bylaws, operating agreements, or other organizational
documents;



(d)this Amendment has been duly executed and delivered by the Borrower and
Guarantor, and this Amendment constitutes the legal, valid and binding
obligation of the Borrower and Guarantor, enforceable against each party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, liquidation, reorganization and other laws affecting the
rights of creditors generally, and general principles of equity; and



(e)no action or proceeding, including, without limitation, a voluntary or
involuntary petition for bankruptcy under any chapter of the Bankruptcy Code,
has been instituted or threatened by or against such Person.



11.Reaffirmation of Guarantor. The Guarantor hereby reaffirms all the terms and
provisions of the Guaranty, and agrees that such Guaranty shall continue to be
valid and enforceable until all liabilities of the Guarantor under such Guaranty
have been paid in full.  The Guarantor further acknowledges that the Guaranty is
such Guarantor’s valid obligation, enforceable in accordance with its terms,
without any counterclaim, defense or setoff.  The Guarantor agrees that this
Amendment shall in no manner affect the obligations of such Guarantor under its
Guaranty and that the obligations of the Guarantor under its Guaranty shall
include all PIK Interest.



12.Reaffirmation and Ratification.  Each of the Borrower and Guarantor
acknowledges and agrees that the security interests and liens granted to the
Lender pursuant to the Loan Documents shall remain outstanding and in full force
and effect in accordance with the Loan Documents, and shall continue to secure
the Obligations, and that the security and other interests granted to the Lender
thereby are hereby ratified, confirmed and continued by execution and delivery
of this Amendment.  The Loan Documents shall remain extant and in full force and
effect following the execution and delivery of this Amendment and the other Loan
Documents executed in connection therewith, if any.

13.Conditions to Effectiveness.  This Amendment shall become effective as of the
date hereof provided the Lender shall have received the following in form and
substance satisfactory to Lender:

(a)counterparts of this Amendment duly executed by and on behalf of the
Borrower, Guarantor and the Lender;



(b)an original Amended and Restated Term Loan Note executed by the Borrower;



(c)an amendment to the Guaranty;



(d)copy of Borrower’s hotel operating account statement for the Site evidencing
a minimum amount of $225,000.00 in cash as of the First Amendment Date; and



(e)all reasonable and documented out-of-pocket fees and expenses payable or
reimbursable by Borrower as of the date hereof, including, without limitation,
all reasonable and documented out-of-pocket costs, fees and expenses of the
Lender in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered pursuant
hereto (including the reasonable and documented out-of-pocket fees and expenses
of counsel for the Lender with respect thereto).

14.No Other Amendments; No Novation.  Except as expressly modified and amended
hereby, the Loan Agreement shall be and remain in full force and effect and
unchanged and is hereby ratified and confirmed.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as an amendment, waiver or modification of any right, power or remedy of
the Lender under any of the Loan Documents, nor constitute an amendment, waiver
or modification of any other provisions of the Loan Documents.  Neither the
execution and delivery of this Amendment, nor the consummation of any
transaction contemplated hereunder, is intended to constitute a novation of the
Loan Agreement or of any of the other Loan Documents or any obligations
thereunder.  This Amendment shall constitute a Loan Document for all purposes.



5

--------------------------------------------------------------------------------

15.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAWS PRINCIPLES.

16.Counterparts and Headings.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.  Receipt by the Lender of
a copy of an executed signature page hereof by facsimile or other electronic
means of transmission (including “pdf”) shall constitute receipt by the Lender
of an executed counterpart of this Amendment.  The headings of this Amendment
are for convenience of reference only, are not part of this Amendment and are
not to affect the construction of, or to be taken into consideration
interpreting, this Amendment.



[SIGNATURES COMMENCE ON FOLLOWING PAGE]







6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Guarantor and the Lender party hereto have caused
this Amendment to be executed as of the day and year first above written.



BORROWER:







LF3 SOUTHAVEN, LLC, a Delaware limited liability company











By:

Lodging Fund REIT III OP, LP, a Delaware limited partnership, its Sole Member









By:

Lodging Fund REIT III, Inc., a Maryland corporation, its General Partner









By:

/s/ Katie Cox





Name:

Katie Cox





Title:

Chief Financial Officer







LF3 SOUTHAVEN TRS, LLC, a Delaware limited liability company







By:

Lodging Fund REIT III TRS, LP, a Delaware corporation, its Sole Member









By:

/s/ Katie Cox





Name:

Katie Cox





Title:

Chief Financial Officer







GUARANTOR:







/s/ Corey R. Maple



COREY R. MAPLE









[Signature Page to First Amendment to Loan Agreement]

--------------------------------------------------------------------------------

/s/ Darcy McLaren







LENDER:







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender







By:

/s/ Darcy McLaren



Name:

Darcy McLaren



Title:

Director



[Signature Page to First Amendment to Loan Agreement]

--------------------------------------------------------------------------------